UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number:0-16454 CIMETRIX INCORPORATED (Exact name of registrant as specified in its charter) Nevada 87-0439107 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6979 South High Tech Drive, Salt Lake City, UT 84047-3757 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code:(801) 256-6500 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, Par Value $.0001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [] No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T (§ 232.405) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes [] No[X] As of March 19, 2010, the registrant had 46,836,198 shares of its common stock, par value $.0001, outstanding. The aggregate market value of the common stock held by non-affiliates of the registrant as of June 30, 2009 was approximately $538,000. For purposes of this disclosure, shares of common stock held by persons who hold more than 5% of the outstanding shares and shares held by executive officers and directors of the registrant have been excluded because such persons may be deemed to be affiliates.This determination of executive officer or affiliate status is not intended to be determinative nor conclusive for other purposes. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement to be delivered to shareholders in connection with the Annual Meeting of Shareholders to be held May 22, 2010, are incorporated by reference into Part III hereof. CIMETRIX INCORPORATED FORM 10-K For the Year Ended December 31, 2009 TABLE OF CONTENTS PartI Item 1. Business 3 Item 1A Risk Factors 9 Item 1B Unresolved Staff Comments 13 Item 2. Properties 13 Item 3. Legal Proceedings 13 Item 4. Reserved 13 PartII Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases ofEquity Securities 14 Item 6. Selected Financial Data 16 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 26 Item 8. Financial Statements and Supplementary Data 26 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 Item 9A. Controls and Procedures 27 Item 9B. Other Information 27 PartIII Item 10. Directors, Executive Officers and Corporate Governance 28 Item 11. Executive Compensation 28 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13. Certain Relationships and Related Transactions, and Director Independence 28 Item 14. Principal Accountant Fees and Services 28 PartIV Item 15. Exhibits and Financial Statement Schedules 28 Signatures 30 2 FORWARD-LOOKING STATEMENTS In addition to historical information, this Annual Report on Form 10-K contains forward-looking statements. Forward-looking statements include all statements that do not relate solely to historical or current facts, and can generally be identified by the use of words such as “may,” “believe,” “will,” “expect,” “project,” “estimate,” “intend,” “anticipate,” “plan,” “continue,” or similar expressions. In particular, information appearing under “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and “Business” includes forward-looking statements. Forward-looking statements inherently involve many risks and uncertainties that could cause actual results to differ materially from those projected in these statements. Where we express an expectation or belief as to future results or events, such expectation or belief is based on the current plans and expectations of our management and expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the expectation or belief will result or be achieved or accomplished. All forward-looking statements speak only as of the date of this Form10-K and are expressly qualified in their entirety by the cautionary statements and risks included in this Form10-K. We undertake no obligation to update or revise forward-looking statements that may be made to reflect events or circumstances that arise after the date made or to reflect the occurrence of unanticipated events, other than as required by law. PART I ITEM 1.BUSINESS Business Overview Cimetrix is a software company that designs, develops, markets and supports factory automation and tool control solutions worldwide. The Company offers software products and professional services tailored to meet the needs of equipment suppliers in the areas of advanced tool control, general purpose equipment connectivity, and specialized connectivity for 300mm semiconductor wafer fabrication facilities. Revenues are derived from the sales of software and services. Software includes the initial sale of software development kits (SDK’s), the ongoing runtime licenses for each machine shipped with Cimetrix software, and annual contracts for software license updates and product support. Services include the sale of professional services that provide customers with software solutions, typically incorporating Cimetrix software products. While Cimetrix products are installed in a wide range of industries, the Company has focused over the past several years on the global semiconductor and electronics industries, which includes the growing solar photovoltaic (PV) market. Cimetrix has traditionally been focused on providing products, services, and passionate support to the equipment supplier community, which is referred to herein as original equipment manufacturers (OEMs). Using the core skills of tool control, connectivity, and advanced software architectures, Cimetrix has earned the reputation as a first class provider of solutions to both small and large equipment suppliers. As more advanced processing, higher throughput, lower cost, and faster time-to-market pressures confront equipment suppliers, the opportunity to supply software that supports more aspects of “tool control” allows Cimetrix to continue to grow the business available from these customers. Cimetrix also provides software products and professional services to end users tailored to meet their specific needs in the areas of equipment connectivity and data management. This has positioned the Company to provide solutions on both sides of the network connecting manufacturing equipment with factory-level software applications. The recent attention and investments across the globe in “green” technologies have presented opportunities for the Company. We are increasingly working with the PV industry to assist them in adopting connectivity technology similar to that used in semiconductor manufacturing and we continue to evaluate other green energy related opportunities to expand our markets. 3 Additional information about Cimetrix is available on our web site at www.cimetrix.com. Links to the Annual Report on Form 10-K and the Quarterly Reports on Form 10-Q are available free of charge on the web site. General information contained on the Company’s web site is not necessarily a part of this Annual Report on Form 10-K or our other filings with the SEC. Key Markets Cimetrix has been focused for the past several years on the global semiconductor and electronics industries. Both the semiconductor and electronics industries are a natural fit for the Company’s solutions because of the demand for data intensive manufacturing equipment that can communicate with host computers throughout the manufacturing process. These are very competitive industries that have a critical need for data to improve their productivity and manufacturing effectiveness. These two industries are discussed in more detail below. In general, the semiconductor and electronics industries are growing, fiercely competitive, and dynamic industries. Rapid technology changes within these industries require machines that are flexible and can be quickly adapted to new requirements. The Company is uniquely positioned to meet these challenges with advanced tool control and connectivity software that is based on open standards and uses the latest in object-oriented design to provide its customers with the necessary flexibility and customization required to meet industry demands. By focusing efforts on these two industries, the Company’s goal is to obtain a leadership position for its products in these segments. This would provide the momentum and cash flow to potentially penetrate other industries. The Company will continue to serve customers in these industries while also exploring opportunities for growth. For financial reporting, the Company considers the semiconductor and electronics industries as one business segment. Semiconductor Industry The semiconductor industry includes the manufacturing, packaging, and testing of semiconductor wafers. It is a cyclical industry that is currently recovering from what many regard as the most severe downturn of capital equipment investment in history. On December 11, 2009, Gartner, Inc, a leading information technology research and advisory company, estimated that the investment in semiconductor capital equipment would decline by 47% year-over-year in 2009 and increase by 56% year-over-year in 2010. The global economic crisis led many leading chip makers to report record low factory utilization rates during the last half of 2008 and first half of 2009 as the worldwide demand for computer chips declined dramatically. Consequently, during this period there was virtually no need for chip makers to expand or update factory capacity, resulting in unprecedented declines in the semiconductor capital equipment market. As we proceed into 2010, industry analysts are forecasting that chip makers will invest in “technology buys” and then “capacity buys” to make up for two years of low investments. In 2000, the semiconductor industry began the migration from building 8-inch (200 mm) wafers to building 12-inch (300 mm) wafers, and the majority of capital spending transitioned to 300mm equipment. The Company’s CIMConnect™, CIM300™, CIMPortal™, and CIMControlFramework™ product lines are directly applicable to makers of 300mm semiconductor tools. Cimetrix equipment supplier customers have now shipped fully automated tools to virtually all of the major 300mm manufacturing facilities throughout the world. The industry is now considering moving to larger 450mm wafers which could provide additional opportunities for the Company’s products. 4 Electronics Industry In addition to the semiconductor industry, the Company serves customers in a wide variety of electronics industries, including surface mount technology, small parts assembly, disk drive, specialized robotics, LED, and photovoltaic. All of these industries use SEMI® connectivity standards and offer growth opportunities for tool control. SEMI (Semiconductor Equipment and Materials International) is a global industry association serving the electronics manufacturing community that manages the development of technical standards aimed at improving production and quality. The PV market, which manufactures solar panels to produce electricity, shares standards and process similarities with the semiconductor industry and continues to attract substantial investment. Cimetrix achieved its first successful deployments of its products and services in the PV market during 2008 and has been steadily growing its customer base in this developing market. The LED market is another growing emerging market with high correlation to semiconductor manufacturing and presents a growth opportunity for the Company. Notable Achievements of 2009 As explained above, 2009 was a very difficult year for capital equipment makers in the semiconductor and electronics industries, as worldwide spending on semiconductor capital equipment came to a virtual stop in the first quarter due to reduced demand and uncertainties caused by the global economic crisis. Although each subsequent quarter saw an incremental increase, the year ended with the semiconductor capital equipment market down dramatically from the prior year, which made 2009 a very difficult period for our primary customers. During this unprecedented down cycle, Cimetrix’s most notable achievement of 2009 was posting positive net income for the third and fourth quarters. Two Consecutive Quarters of Positive Net Income in Second Half of 2009 The Company turned the corner and posted positive net income of $2,000 in the third quarter of 2009, which increased to $30,000 in the fourth quarter. Cimetrix worked closely with its customers to understand their needs and short term revenue forecasts, which enabled the Company to adjust its business model and cost structure to better align with the new market conditions. Cash and Liquidity Management During 2009, the Company successfully managed its cash and liquidity by renewing its credit facility with Silicon Valley Bank and raising $975,000 in cash through the sale of equity and the issuance of subordinated notes. In addition, the Company extended the maturity of its subordinated debt to September of 2012. These actions enabled Cimetrix to end the year with increased cash year-over-year and reduced current liabilities by $615,000 from the prior year ended December 31, 2008. Demonstration of 450mm Tool Control Cimetrix successfully executed a project to adapt its CIMControlFramework software to control the Rorze 450mm vacuum robot platform. In December 2009, Rorze, a leading robot and platform supplier, exhibited a fully functional 450mm vacuum platform at SEMICON® Japan, one of the annual SEMI-related conferences and tradeshows throughout the world. The Cimetrix CIMControlFramework software is a .NET tool control framework for OEMs. 5 Growing Success in the Photovoltaic Market The PV manufacturing community has begun to adopt industry-wide equipment communications standards in an effort to improve efficiencies. Positioned as the industry leader in SEMI standards-based software products, Cimetrix has been a part of the development of this standard. The Company had seven new PV design wins in 2009 and expects to see sustained growth in this market as the new standard continues to be adopted. Cimetrix Product Line Tool Control CIMControlFramework is an equipment control software framework based on the latest Microsoft .NET technology.It allows OEMs to meet the supervisory control, material handling, platform and process control, and factory automation requirements of the fabrication facilities or fabs.Developers can leverage framework components through configuration and extension, or customize when unique requirements exist.CIMControlFramework, unlike one-off solutions, is supported and maintained with upgrades, improvements, and performance enhancements.With a data-driven architecture at the core of the framework, data generated at any point on the tool can be quickly and easily accessed by any other module or external application. The Cimetrix Open Development Environment (CODETM) is a family of open architecture machine modeling and motion control software products designed to control the most challenging multi-axis machine control applications. CODE 6 contains both a powerful off-line simulation development environment known as CIMulationTM and a robust, real-time motion and I/O control system called CIMControlTM. Connectivity CIMConnect is designed for general purpose equipment connectivity and enables production equipment in the semiconductor and electronics industries to communicate data to the factory’s host computer through the SEMI defined SECS (SEMI Equipment Communication Standard), GEM (Generic EquipmentModel), and PV2 (new photovoltaic equipment communication standard based on SECS/GEM) standards. CIMConnect can also support other emerging communications standards for maximum flexibility. In addition, it supports multiple-host interfaces simultaneously, which allows customers to support legacy, custom, and GEM interfaces. CIMConnect is used in semiconductor wafer fabrication, semiconductor back-end (test, assembly, and packaging), flat panel display, surface mount technology, LED, PV, and disk drive industries. TESTConnect™ is a SECS/GEM host emulator used to test equipment to ensure compliance with the SECS standards. TESTConnect simplifies the process of testing SECS implementations through the use of an intuitive, graphical user interface and menu-driven property screens that allow customers to construct message sets and test them without any programming. SECSConnect™ is a software product for SEMI SECS standards. It can be used by equipment suppliers for sending/receiving SECS messages or by fabs for developing host-side software applications gathering data using the SECS standard. CIM300 is a family of software tools for manufacturers of 300mm semiconductor equipment that allows for quick implementation of the required 300mm SEMI standards, including E39, E40, E87, E90, E94, and E116. These SEMI standards allow for the full automation required in manufacturing 300 mm wafers. CIM300 includes CIMFoundation™, CIM40-Process Job™, CIM87-Carrier Management™, CIM90-Substrate Tracking™, CIM94-Control Job™, and CIM116-Equipment Performance Tracking™. 6 CIMPortal is a family of software tools for manufacturers of semiconductor equipment that allow for quick implementation of the new Interface A SEMI standards, including E120, E125, E132, E134, E138, and E147 as well as optional features that support the emerging Enhanced Equipment Quality Assurance (EEQA) methodology. These standards are also referred to as EDA (Equipment Data Acquisition). The CIMPortal family includes products for equipment makers, fabs, and third-party application software providers. Interface A specifies a new port on each tool that provides detailed structured data that can be used for advanced process control, e-diagnostics, and other equipment engineering services applications. These software applications will become critical to the fabs as shorter ramp times are required. CIMPortal is a SEMI standards-compliant Interface A data collection and routing product with high-speed distributable data collection modules, equipment modeling tools, and a rich set of rules-based security and optimization features. EDAConnect™ is a software product that allows host side software applications such as Advanced Process Control, Fault Detection and Classification, and Predictive and Preventive Maintenance to gather data using the SEMI Interface A standards. EDAConnect is designed for fabs developing their own software applications or third-party software developers. Competition The Company’s main product lines face competition from other companies, technologies, and products. These competitive threats are summarized below: Cimetrix’s main competitor is now The PEER Group, Inc. a private company based in Ontario, Canada. At the beginning of 2009, Cimetrix’s main competitor was Asyst Technologies based in Fremont, CA. In April of 2009, Asyst Technologies filed for bankruptcy protection. In August of 2009, PEER Group completed the purchase of Asyst Technologies’ software business. PEER Group was traditionally known as a software systems integration company that competed with Cimetrix in the professional services segment. With PEER Group’s acquisition of the Asyst connectivity products, PEER Group now competes directly with Cimetrix on tool control, connectivity products as well as professional services. PEER Group has the challenge of sorting through the older technology products it acquired from Asyst and transitioning from a services company to one that can support commercial products in a global arena. It is not clear whether PEER Group has the knowledge and experience to be a successful software products company. However, they have considerable engineering resources and are the largest threat to Cimetrix. Currently, Cimetrix believes it can compete effectively against PEER Group with superior software technology, market focus, and customer support. Large equipment suppliers that choose to create their own connectivity software solutions and do not purchase third-party products are indirect competitors. For example, Applied Materials is the largest semiconductor capital equipment manufacturer and typically develops all of its tool control and connectivity software internally. There are also a number of integration companies that offer products and/or solutions meeting the tool control and connectivity needs required by OEMs. These include Rudolph Technologies, Roth & Rau, NeST, Altastream, Kornic and other smaller regional players. Sales and Marketing Sales and marketing operations are conducted under the direction of the Company’s Executive Vice President of Sales and Marketing, David P. Faulkner. Sales and marketing is responsible for sales, product marketing, product management, and customer support. The Company's sales offices are located in Salt Lake City, Utah and Boston, Massachusetts. In addition, the Company has a key distributor located in Hiroshima, Japan. Software Engineering Software engineering operations are conducted under the direction of the Company’s President and CEO, Robert H. Reback. Software engineering is responsible for research and development, product development, software quality assurance, and professional services. 7 Finance, General and Administrative Finance and general and administrative operations are conducted under the direction of the Company’s CFO, Jodi Juretich. Intellectual Property Rights The Company’s intellectual property rights are important and valuable assets that enable the Company to promote its products and services and improve its competitive position. The Company relies on copyright, trade secret, and trademark laws, confidentially and other agreements with employees and with OEMs, distributors, end users, and other customers, and various security measures, such as software encoding, to protect the proprietary nature of its products.The Company protects the source code of its software products as trade secrets and makes source code available to other parties only under limited circumstances using security measures and contractual restrictions. The Company’s software products are generally provided to customers for use pursuant to license agreements that limit the customers’ use of those products.The Company relies in part on electronic license agreements that are not physically signed by the customers, and the enforceability of such agreements has not been conclusively determined in all jurisdictions.In addition, semiconductor-related industries have experienced a significant amount of intellectual property litigation. Litigation may be therefore become necessary to enforce the Company’s intellectual property rights, and the Company’s intellectual property rights may be challenged or invalidated, which would negatively affect the Company’s competitiveness.Litigation may also be necessary to defend the Company against claims of intellectual property infringement, and adverse results in any such litigation could limit the Company’s ability to develop and distribute its products.Moreover, intellectual property litigation can be expensive and require the time and attention of Company management and other personnel.Any of these circumstances could negatively affect the Company’s business, results, and financial condition. Monitoring and preventing the unauthorized use of computer software and related technologies is difficult, and software piracy is a significant problem in the software industry.These challenges are particularly difficult in some international markets, where intellectual property rights are not protected as well as they are in the United States. In addition, there is no guaranty that the Company’s confidentiality agreements and other agreements will be honored by the other contracting parties, that the Company will prevail in any litigation that arises with respect to those agreements, that the Company will have adequate remedies for any breach of those agreements, or that the Company’s technology will not otherwise become known to or independently developed by others. The Companywill continue to make significant efforts to protect its intellectual property rights. Major Customers and Foreign Sales During 2009, one customer accounted for 12% of the Company’s total revenues. During 2008, no customer accounted for 10% or more of the Company’s total revenues. The following table summarizes domestic and export sales as a percent of total sales for the years ended December 31, 2009 and 2008: Years Ended December 31 2008 Domestic sales 49% 55% Export Sales 51% 45% Through December 31, 2009, all the Company's export sales have been payable in United States dollars. 8 In 2009, sales to customers in Germany and Japan accounted for 14% and 12%, respectively, of total sales. In 2008, sales to customers in Japan accounted for 11% of total sales. Personnel As of December 31, 2009, the Company had 20 direct employees, 12 of whom are involved in software engineering functions, 3 of whom are involved in sales and marketing, and 5 of whom who are in finance and administrative positions. None of the employees of the Company are represented by a union or subject to a collective bargaining agreement, and Cimetrix considers its relations with its employees to be favorable. ITEM 1A. RISK FACTORS Statements regarding the future prospects of Cimetrix must be evaluated in the context of a number of factors that may materially affect the Company’s financial condition and results of operations. Disclosure of these factors is intended to permit the Company to take advantage of the safe harbor provisions of Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended. In addition to the factors discussed elsewhere in this report, these are important factors that could cause actual results or events to differ materially from those contained in any forward-looking statements made by or on behalf of the Company. Although Cimetrix has attempted to list the factors that it is currently aware may have an impact on its operations, there may be other factors of which the Company is currently unaware or to which it does not assign sufficient significance, and the following list should not be considered comprehensive. The Company has negative working capital and a stockholders’ deficit. The Company had total current assets as of December 31, 2009 of $594,000 and total current liabilities of $853,000. The comparison of current assets to current liabilities is often referred to as working capital and a measure of the assets immediately available to the Company to meet its current liabilities. Cimetrix had a negative working capital of $259,000 as of December 31, 2009 compared to a negative working capital of $898,000 as of December 31, 2008. In addition, the Company’s total liabilities exceeded its total assets, resulting in a shareholders’ deficit of $949,000 at December 31, 2009 compared to a shareholders’ deficit of $1,215,000 at December 31, 2008. The Company does not currently have assets sufficient to pay all of its liabilities, which means that the payment of such liabilities as they come due will be dependant on the Company’s ability to generate cash from operations or to obtain additional equity or debt financing. If Cimetrix is unable to pay its obligations when they come due, it may be forced into bankruptcy. In such case, based on the current condition of the Company, stockholders would receive nothing for their interest in the Company. The operations of the Company consumed cash in 2008 and 2009. The operating activities of the Company required net cash of $525,000 in the year ended December 31, 2009 and $567,000 in the year ended December 31, 2008. At the end of 2009, the Company had cash and cash equivalents of $139,000. If the Company is unable to generate positive cash flow from operations in fiscal 2010 or to obtain additional equity or debt financing, it may be unable to pay its obligations as they come due and may be forced into bankruptcy. 9 Silicon Valley Bank is not required to make additional advances under the principal credit line of the Company. While Cimetrix’s current principal credit facility does not contain specific financial ratio requirements, Silicon Valley Bank has the discretion to terminate further funding under the loan agreement. In addition, Silicon Valley Bank could call the loan due under certain circumstances. In such event, the Company may not have the funds available to meet its operating expenses and, if the loan were called, would not have the ability to repay the outstanding principal amount of the loan. The Company has a history of operating losses and its future liquidity is largely dependent on positive cash flows from operations. Cimetrix has an accumulated operating deficit of $34,314,000 at December 31, 2009 and total notes payable and long-term debt outstanding of $1,096,000. The Company’s current financing arrangement allows it to borrow up to $1,250,000, subject to the amount of its qualifying accounts receivable. On January 12, 2010, the Company and Silicon Valley Bank entered into an amendment to the credit facility extending the maturity date of the Facility to December 23, 2010. At December 31, 2009, the Company had borrowed $246,000 under this agreement, and had reduced the outstanding amount to $67,000 as of March 19, 2010. The Company’s future liquidity is dependent on obtaining and sustaining positive cash flows from operations and, to the extent necessary, obtaining additional external financing through the issuance of debt or equity securities. See “Liquidity and Capital Resources.” If the Company is unable to generate the cash flow necessary to sustain future operations, retire its outstanding debt, or meet its research and development needs, its future operations would be materially adversely affected. The semiconductor industry is highly cyclical. Cimetrix’s largest source of revenue is the highly cyclical semiconductor industry. The semiconductor industry periodically has severe and prolonged downturns which could cause the Company’s operating results to fluctuate significantly. The Company is also exposed to risks associated with industry overcapacity, including reduced capital expenditures, decreased demand for the Company’s products, and potential delays by customers paying for the Company’s products. Cimetrix’s business depends in significant part upon capital expenditures by manufacturers of semiconductor devices, including manufacturers that open new or expand existing facilities. Periods of overcapacity and reductions in capital expenditures cause decreases in demand for the Company’s products and services. The Company is reliant on software license revenue associated with OEM shipments. The Company has traditionally obtained 30% or more of its revenue from software license revenue associated with the shipment of equipment by its customers. The 2009 global economic environment dramatically reduced the demand for electronic devices by consumers and businesses, resulting in unprecedented low levels of worldwide factory utilization. Consequently, there was little need to add capacity which resulted in dramatic declines in the capital equipment markets for semiconductor and electronics manufacturing. While capital equipment markets are projected to increase in 2010, our ability to accurately predict future economic conditions is particularly low. Further employee reductions would adversely affect the Company. Cimetrix has cut expenses in response to the reduction in its revenues, including reducing its number of employees. If the Company needs to further reduce its expenses, it may be required to terminate additional employees. The loss of such employees may adversely affect the Company’s ability to maintain its business and service its customers. 10 The Company is engaged in a highly competitive industry. Cimetrix is engaged in a highly competitive industry involving rapidly changing products. The likelihood of success of the Company must be considered in light of the problems, expenses, difficulties, complications, and delays frequently encountered in connection with the development of new software and other products and services as well as the competitive environments within the industry in which the Company operates. There can be no assurance that the Company will not encounter substantial delays and unexpected expenses related to research, development, production, marketing, or other unforeseen difficulties in bringing new software products and services to market. Management believes that most, if not all, of the Company's major competitors currently have greater financial resources and market presence than Cimetrix. Accordingly, these competitors may be able to compete very effectively on pricing and develop technology to increase the flexibility of their products. Further, each of these competitors has already established a share of the market for their products and may find it easier to limit market penetration by Cimetrix. While management is unaware of any current initiatives, any of these competitors could be developing additional technology that will directly compete with the Company's product offerings. By focusing on the semiconductor and electronics markets for the short term, management believes the Company can earn a leadership position in the face of other competitors. The Company may experience delays or technical difficulties in the introduction of new products. Cimetrix may experience delays or technical difficulties in the introduction of new products, and this may be costly and adversely affect customer relationships. The Company’s success depends in part on continuing to gain “design in” wins for Cimetrix software products, which includes new product ideas. The Company’s products are complex and the Company may experience delays and technical difficulties in the introduction of new software products or product enhancements or difficulties when products are put in high volume production lines. The Company’s inability to overcome such difficulties, to meet the technical specifications of any new products or enhancements, or to ship the products or enhancements in a timely manner could materially adversely affect the Company’s business and results of operations as well as customer relationships. The Company may from time to time incur unanticipated costs to ensure the functionality and reliability of products and solutions early in their life cycles and such costs could be substantial. If the Company experiences reliability or quality problems with its new products or enhancements, it could face a number of difficulties, including reduced orders, higher customer service costs, and delays in collection of accounts receivable, all of which could materially adversely affect the Company’s business and results of operations. The Company’s business involves a lengthy sales cycle. Sales of Cimetrix’s software products and related services depend upon the decision of a prospective customer to change its current software applications. Therefore, the decision to purchase the Company’s products and services often requires time consuming internal procedures associated with the evaluation, testing, implementation, and introduction of new technologies into customers’ software applications. In addition, after the technical evaluation has been successfully completed, the Company may experience further delays finalizing system sales while the customer obtains internal approval for the new software application. Consequently, months or even years may elapse between the first contact with a customer regarding a potential purchase and the customer’s placing the order. The Company’s lengthy sales cycle increases sales and marketing costs and reduces the predictability of the Company’s revenues. 11 The Company is dependent upon OEM customers. Cimetrix sells its products principally to equipment suppliers, or OEMs, which have relationships with the end users. The quantity of each customer’s business with the Company depends substantially on that customer’s relationships with end users, market acceptance of the customer’s products that utilize the Company's software products, and the development cycle of the customer’s products. The Company could be materially affected adversely by a downturn in either its customer’s sales or their failure to meet the expectations of their end-user customers. The Company will likely from time to time have individual customers that account for a significant portion of its business and any adverse developments in such customers’ business would adversely affect the Company. It is unclear how the recent economic downturn will affect many of the Company’s OEM customers going forward. The Company’s markets are characterized by rapid technological changes. The markets for Cimetrix’s products are new and emerging, and as such, these markets are characterized by rapid technological change, evolving requirements, developing industry standards, and new product introductions. The dynamic nature of these markets can render existing products obsolete and unmarketable within a short period of time. Accordingly, the life cycle of the Company's products is difficult to estimate. The Company's future success will depend in large part on its ability to enhance its products and to develop and introduce, on a timely basis, new products that keep pace with technological developments and emerging industry standards and gain a competitive advantage. The Company is highly dependent upon key personnel. The Company is highly dependent on the services of its key managerial and engineering personnel, including, Bob Reback, president and chief executive officer, Jodi Juretich, chief financial officer, and Dave Faulkner, executive vice president of sales and marketing. The loss of any member of the Company's senior management team could adversely affect its business prospects. The Company does not maintain key-man insurance for any of its key management personnel. Future litigation may adversely affect the Company. If legal proceedings are brought against Cimetrix in the future, there could be adverse consequences. If the Company were sued for a violation of the intellectual property rights of another entity, the target of a class action with respect to fluctuations in its share price, or the defendant (or even the plaintiff) in other major litigation, the business and operations of the Company could be adversely affected. Any such litigation could distract management attention and result in significant costs, without regard to the outcome of the litigation. In addition, any adverse judgment in such litigation could have a material adverse impact on the financial position of the Company and its business prospects. Continued compliance with regulatory and accounting requirements will be challenging and costly. As a result of compliance with the Sarbanes-Oxley Act of 2002, with the potential standards resulting from the Company’s stock being listed in the future on an exchange and with the attestation and accounting changes required by the Securities and Exchange Commission (SEC), the Company is required to implement additional internal controls, improve existing internal controls, and comprehensively document and test internal controls. As a result, the Company is required to hire additional personnel and obtain additional legal, accounting, and advisory services, all of which cause the Company’s general and administrative costs to increase, and may adversely affect its operating results. 12 The price of the Company’s common stock has fluctuated in the past and may continue to fluctuate significantly in the future. The market price of the Company’s common stock has been highly volatile in the past, which may continue in the future. In addition, in recent years the stock market in general, and the market for shares of high technology stocks in particular, have experienced extreme price fluctuations. These fluctuations have often been unrelated to the operating performance of the affected companies and such fluctuations could adversely affect the market price of the Company’s common stock. In the past, securities class action litigation has often been instituted against a company following periods of volatility in its stock price. This type of litigation, if filed against the Company, could result in substantial costs and divert management’s attention and resources. ITEM 1B. UNRESOLVED STAFF COMMENTS The Company is not subject to this requirement since it is not an accelerated filer. ITEM 2. PROPERTIES The Company’s principal offices are located in a leased facility at 6979 South High Tech Drive, Salt Lake City Utah.The present facility consists of approximately 17,000 square feet and expires on November 30, 2011. All operations of the Company are conducted from its headquarters, with satellite offices located in Boston, Massachusetts and Tempe, Arizona. ITEM 3. LEGAL PROCEEDINGS The Company is not currently involved with any pending litigation. ITEM 4. RESERVED EXECUTIVE OFFICERS OF THE REGISTRANT Officer Name Position Age Robert H. Reback CEO and President 50 Jodi M. Juretich CFO, Secretary and Treasurer 47 David P. Faulkner Executive Vice President 54 Robert H. Reback joined Cimetrix as vice president of sales in January 1996, was promoted to executive vice president of sales in January 1997, and was promoted to president on June 25, 2001. Mr. Reback was the district manager of Fanuc Robotics' West Coast business unit from 1994 to 1995. From 1985 to 1993, he was director of sales/account executive for Thesis, Inc., a privately owned supplier of factory automation software, and was previously a senior automation engineer for Texas Instruments. Mr. Reback has a Bachelor of Science degree in Mechanical Engineering and a Master of Science degree in Industrial Engineering from Purdue University. 13 Jodi M. Juretich joined Cimetrix in May 2007 and was promoted to chief financial officer in November 2008. Ms. Juretich has a strong background of over 10 years in executive accounting management for private high-growth companies as well as 10 years of public accounting experience. Prior to joining Cimetrix, Ms. Juretich was vice president of finance for two venture funded private companies and general manager for a subsidiary of Monster.com. She has played key roles in raising venture capital in start-up organizations and most recently led Cimetrix in implementing and managing the new Sarbanes-Oxley compliance requirements. Ms. Juretich holds a Bachelor of Science degree in Business Management from Westminster College. She is currently a member of Institute of Management Accountants. David P. Faulkner joined Cimetrix in August 1996. Mr. Faulkner was previously employed as the manager of PLC Marketing, manager of Automotive Operations, and district sales manager for GE Fanuc Automation, a global supplier of factory automation computer equipment specializing in programmable logic controllers, factory software, and computer numerical controls from 1986 to 1996. Mr. Faulkner has a Bachelor of Science degree in Electrical Engineering and a Master of Business Administration degree from Rensselaer Polytechnic Institute. PART II ITEM 5. MARKET FOR THE REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The common stock of the Company is quoted on the NASD OTC Bulletin Board under the symbol "CMXX.OB". The table below sets forth the high and low bid prices of the Company's common stock for each quarter during the past two fiscal years. The quotations presented reflect inter-dealer prices, without retail markup, markdown, or commissions, and may not necessarily represent actual transactions in the common stock. Period (Calendar Year) Price Range 2008 High Low First quarter $ .24 Second quarter $.16 Third quarter Fourth quarter $.05 First quarter Second quarter $.02 Third quarter Fourth quarter $.10 On March 19, 2010, the closing bid quotation for the Company’s common stock on the NASD OTCBulletin Board was$0.08 per share. Potential investors should be aware that the price of the common stock in the trading market may change dramatically over short periods as a result of factors unrelated to the earnings and business activities of the Company. On March 19, 2010, there were 46,836,198 shares of common stock outstanding held by approximately 660 shareholders of record, which does not include shareholders whose stock is held through securities position listings. 14 To date, the Company has not paid dividends with respect to its common stock. Management plans to retain future earnings, if any, for working capital and investment in growth and expansion of the business of the Company and does not anticipate paying any dividends on the common stock in the foreseeable future. The Company is also restricted from paying dividends under the terms of its loan agreements with its Bank. Equity Compensation Plan Information In May 2006, the Company’s shareholders approved the combined amendment and restatement of the Cimetrix Incorporated 1998 Incentive Stock Option Plan and the Cimetrix Incorporated Director Stock Option Plan as the Cimetrix 2006 Long-Term Incentive Plan (the “Plan”). In addition to stock options, the Plan authorizes the grant of stock appreciation rights, restricted stock awards and other stock unit, and equity-based performance awards. The following table summarizes the Company’s equity compensation plan as of December 31, 2009. Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options Weighted Average Exercise Price of Outstanding Options (1) Number of Securities Issued as Restricted Stock Grants (2) Number of Securities Remaining Available for Future Issuance Equity compensation plans approved by security holders (3) (1) Excludes 441,491 shares issuable upon the exercise of warrants issued to purchasers of the Company’s Senior Notes as they were not issued as compensation to Company officers, directors or employees.See Warrants, discussed below. (2) During the years ended December 31, 2009 and 2008, restricted stock awards for a total of 0 and 1,060,236 shares of the Company’s common stock were granted, with vesting periods ranging from immediately on issuance to four years. (3) A total of 6,250,000 shares of common stock have been reserved for issuance under the Plan.To date, a total of 65,625 options have been exercised under the Plan. A total of 6,250,000 shares of common stock have been reserved for issuance under the Plan. Of this amount, 6,100,000 shares are registered under a Form S-8 registration statement, which became effective on August 27, 2004. Warrants In addition to the shares issuable under the Company’s Equity Compensation Plan, the Company has outstanding warrants held by purchasers of the Company’s Senior Notes to purchase 441,491 shares of common stock at an exercise price of $0.05 per share. During December 2009, the holders of the 97% of the aggregate value of the Senior Notes previously due September 30, 2010 agreed to an extension of the maturity date to September 30, 2012, which also extended the maturity date of the warrants. Recent Sales of Unregistered Securities On August 10, 2009, Cimetrix entered into a Common Stock Purchase Agreement and sold 13,000,000 shares of restricted Common Stock in exchange for $650,000.This transaction was completed in reliance on the exemptions from the registration requirements of the Securities Act of 1933 provided for by Regulation S and Regulation D. The sale was made to a single accredited purchaser which is organized under laws of Japan. The terms were privately negotiated and there was no general solicitation or directed selling efforts in connection with the transaction. The certificates representing the shares sold will bear a legend indicating that they have been issued in reliance on an exemption from the registration requirements of U.S. Securities laws and cannot be sold or transferred without compliance with such registration requirements or the availability of an exemption from such registration requirements. 15 During 2009, the Company issued new Senior Notes and Warrants (the “New Offer”) totaling $325,000. The Senior Notes bear interest at 10% per annum, payable April 1 and October 1 of each year, and are due and payable September 30, 2010 and September 30, 2012. Purchasers of the Senior Notes received a Warrant to purchase a share of restricted common stock of the Company for each $2.00 in principal amount of the Senior Note. As of December 31, 2009, the Company had Senior Notes Payable totaling $822,000 and warrants to purchase 441,491 shares of common shares of the Company at $0.05 per share. This transaction was completed in reliance of the exemption from the registration requirements of the Securities Act of 1933 provided by Regulation D. Sales were made to accredited investors only and the certificates representing the Notes and Warrants bear a legend indicating that they have been issued in reliance on an exemption from the registration requirements of U.S. Securities laws and cannot be sold or transferred without compliance with such registration requirements or the availability of an exemption from such registration requirements. ITEM 6. SELECTED FINANCIAL DATA The Company is not subject to this requirement since it is not an accelerated filer. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OFOPERATIONS Overview The following is a brief discussion and explanation of significant financial data, which is presented to help the reader understand the results of the Company’s financial performance for the years ended December 31, 2009 and 2008, and the Company’s financial position at December 31, 2009. The information includes discussions of sales, expenses, capital resources, and other significant financial items. Cimetrix is a software company that designs, develops, markets and supports factory automation and tool control solutions worldwide. The Company offers software products and professional services tailored to meet the needs of equipment suppliers in the areas of advanced motion control, general purpose equipment connectivity, and specialized connectivity for 300mm semiconductor wafer fabrication facilities. Revenues are derived from the sales of software and services. Software includes the initial sale of software development kits, the ongoing runtime licenses that equipment suppliers purchase for each machine shipped with Cimetrix software and annual contracts for software license updates and product support. Services include the sale of professional services that provide customers with software solutions typically incorporating Cimetrix software products. While Cimetrix products are installed in a wide range of industries, the Company has focused over the past several years on the global semiconductor and electronics industries. During 2009, Cimetrix continued its efforts to provide software products and professional services tailored to meet the needs of end users in the areas of equipment connectivity and data management. For a detailed discussion of the Company’s products, markets, and other Company information, refer to Item 1, “Business.” 16 Critical Accounting Policies The preparation of financial statements in conformity with generally accepted accounting principles of the United States (“GAAP”) requires estimates and assumptions that affect the reported amounts of assets and liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities in the consolidated financial statements and accompanying notes. The SEC has defined a company’s critical accounting policies as the ones that are most important to the portrayal of the company’s financial condition and results of operations, and which require the company to make its most difficult and subjective judgments, often as a result of the need to make estimates of matters that are inherently uncertain. Based on this definition, we have identified the critical accounting policies and judgments addressed below. We also have other key accounting policies, which involve the use of estimates, judgments, and assumptions that are significant to understanding our results. For additional information, see Note 1 of our notes to consolidated financial statements. Although we believe that our estimates, assumptions, and judgments are reasonable, they are based upon information presently available. Actual results may differ significantly from these estimates under different assumptions, judgments, or conditions. Our critical accounting policies are described below. Revenue Recognition The Company derives revenues from two primary sources, software and professional services. Software revenues are reported in two categories, the sale of new software licenses and software license updates and product support. The Company has “off-the-shelf” software packages in the tool control and connectivity product lines. Tool control products include items such as CODE 6.0, CIMControl, and CIMulation. Connectivity products include items such as CIM300, CIMConnect, and CIMPortal. New software licenses include the sale of software development kits as well as the runtime license fees associated with deployment of the Company’s software products. Software license updates and product support are typically annual contracts with customers that are paid in advance, which provides the customer access to new software releases, maintenance releases, patches, and technical support personnel. Professional service sales are derived from the sale of services to design, develop, and implement custom software applications. Before the Company recognizes revenue, the following criteria must be met: 1) Evidence of a financial arrangement or agreement must exist between the Company and its customer. Purchase orders and signed OEM contracts are two examples of items accepted by the Company to meet this criterion. 2) Delivery of the products or services must have occurred. The Company treats either physical or electronic delivery as having met this requirement. It is the policy of the Company to provide its customers a 30-day right to return. However, because the amount of returns has been insignificant, the Company recognizes revenue immediately upon the shipment of the product. If the number of returns were to increase, the Company would establish a reserve based on a percentage of sales to account for any such returns. 3) The price of the products or services is fixed and measurable. 4) Collectability of the sale is reasonably assured and receipt is probable. Collectability of a sale is determined on a customer-by-customer basis. Typically, Cimetrix sells to large corporations which have demonstrated an ability to pay. If it is determined that a customer may not have the ability to pay, revenue is deferred until the payment is collected. The software component of the Company’s products is an integral part of its functionality. As such, the Company applies the provisions of the Accounting Standards Codification (“ASC”) Topic 985-605 Software - Revenue Recognition. The Company’s products are fully functional at the time of shipment. The software components of the Company’s products do not require significant production, modification, or customization. As such, revenue from product sales is recognized upon shipment provided that the criteria outlined above are met. 17 Revenue related to services is recognized as services are performed if there is not an extended contract related to such services. If the services are provided pursuant to a contract that extends over a period of time, the revenue from services is recorded ratably over the contract period, generally using the percentage of completion method. When the current estimates of total contract revenue and contract cost indicate a loss, a provision for the entire loss on the contract is made in the period in which the loss becomes evident. If a sale involves a bundled package of new software licenses, software license updates and product support, and professional services, and the Company has vendor specific objective evidence of fair value among arrangement elements in accordance with ASC Topic 985-605, then revenue is first allocated to software license updates and product support and professional service obligations at fair market value. The remaining amount is applied to new software license revenue. Assuming all of the above criteria have been met, revenue from the new software license portion of the package is recognized upon shipment. Revenue from material software license updates and product support contracts is recognized ratably over the term of the contract, which is generally 12 months. Revenue from professional services is recognized as services are performed. Standard payment terms for sales are net 30 days for sales in the United States and net 45 to 60 days for foreign customers. On occasion, extended payment terms will be offered. If the Company provides payment terms greater than 90 days and collection is not reasonably assured, then revenues are generally recognized as payments are received. In the event that the Company does not have vendor specific objective evidence of fair value among arrangement elements in a bundled package of products and services, the Company reports the revenue in a single revenue line presentation in the consolidated statements of operations in accordance with ASC Topic 985–605. Stock-Based Compensation We account for stock-based compensation in accordance with ASC Topic 718-10, Compensation - Stock Compensation. ASC Topic 718-10 requires measurement of compensation cost for equity-based awards (i.e., stock options, warrants and restricted stock) at fair value on date of grant and recognition of the fair value of compensation for awards expected to vest over the requisite service period. We currently use the Black-Scholes option pricing model to determine the fair value of stock options and warrants. The determination of the fair value of stock-based awards on the date of grant using an option pricing model is affected by our stock price as well as assumptions regarding a number of complex and subjective variables. These variables include our expected stock price volatility over the expected term of the awards, actual and projected employee stock option exercise behaviors, the risk-free interest rate, estimated forfeitures, and expected dividends. We estimate the expected term of options granted by calculating the average term from our historical stock option exercise experience. We estimate the volatility of our common stock by using historical volatility. We base the risk-free interest rate on zero-coupon yields implied from U.S. Treasury issues with remaining terms similar to the expected term on the options. We do not anticipate paying any cash dividends in the foreseeable future and therefore use an expected dividend yield of zero in the option pricing model. We are required to estimate forfeitures at the time of grant and revise those estimates in subsequent periods if actual forfeitures differ from those estimates. We use historical data to estimate pre-vesting option forfeitures and record stock-based compensation expense only for those awards that are expected to vest. If we use different assumptions for estimating stock-based compensation expense in future periods or if actual forfeitures differ materially from our estimated forfeitures, the change in our stock-based compensation expense could materially affect our operating income, net income and net income per share. 18 Accounts Receivable Trade accounts receivable are carried at original invoice amount less an estimate made for doubtful accounts. The Company offers credit terms on the sale of its products to a majority of its customers and requires no collateral from these customers. The Company performs ongoing credit evaluations of its customers’ financial condition and maintains an allowance for doubtful accounts based upon historical collection experience and expected collectability of all accounts receivable. The Company’s allowance for doubtful accounts, which is determined based on historical experience and a specific review of customer balances, was $20,000 and $34,000 as of December 31, 2009 and 2008, respectively. Trade receivables are written off when deemed uncollectible. Recoveries of trade receivables previously written off are recorded as income when received. Impairment of Long-Lived Assets The Company periodically reviews its long-lived assets, including definite-lived intangible assets, for impairment when events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. The Company evaluates, at each balance sheet date, whether events and circumstances have occurred which indicate possible impairment. The carrying value of a long-lived asset is considered impaired when the anticipated cumulative undiscounted cash flows of the related asset or group of assets is less than the carrying value. In that event, a loss is recognized based on the amount by which the carrying value exceeds the estimated fair market value of the long-lived asset. In 2009, the Company did not have any impairment of its long-lived assets. In 2008, the Company experienced a significant decrease in revenues associated with the assets acquired in the 2005 acquisition of EFS Solutions. Further analysis, considering the carrying value of the asset and the future expected undiscounted cash flows revealed that an impairment in the amount of $110,000 did exist and a subsequent reduction to intangible assets was recognized at December 31, 2008. Income Taxes As part of the process of preparing consolidated financial statements, the Company is required to estimate income taxes in each of the jurisdictions in which it operates. This process involves estimating the Company’s actual current income tax exposure together with assessing temporary differences resulting from differing treatment of items for income tax and financial accounting purposes. These temporary differences result in deferred tax assets and liabilities, the net amount of which is included in the Company’s consolidated balance sheet. When appropriate, the Company records a valuation allowance to reduce its deferred tax assets to the amount that the Company believes is more likely than not to be realized. Key assumptions used in estimating a valuation allowance include potential future taxable income, projected income tax rates, expiration dates of net operating loss and tax credit carry forwards, and ongoing prudent and feasible tax planning strategies. At December 31, 2009, the Company had fully reduced its net deferred tax assets by recording a valuation allowance of $8,517,000. If the Company were to determine that it would be able to realize its deferred tax assets in the future in excess of the net recorded amount, an adjustment to reduce the valuation allowance would increase income in the period such determination was made. 19 Operations Review The following table sets forth the percentage of costs and expenses to net revenues derived from the Company's Consolidated Statements of Operations for each of the two preceding fiscal years. Year Ended December 31, 2009 2008 Total revenues 100 % 100 % Operating costs and expenses: Cost of revenues 31 43 Sales and marketing 25 27 Research and development 17 21 General and administrative 35 40 Depreciation and amortization 3 5 Total operating costs and expenses Income (loss) from operations ) ) Interest expense, net of interest income (4
